MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       Feb 13 2015, 9:45 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Jeffrey D. Stonebraker                                   Gregory F. Zoeller
Clark County Chief Public Defender                       Attorney General of Indiana
Jeffersonville, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jeannie M. Hess,                                         February 13,2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         10A05-1407-CR-317
        v.                                               Appeal from the Clark Circuit Court
                                                         The Honorable Vicki L. Carmichael
                                                         Cause No. 10C04-1110-FC-210
State of Indiana,
Appellee-Plaintiff




Bailey, Judge.



                                      Case Summary



Court of Appeals of Indiana | Memorandum Decision 10A05-1407-CR-317 |February 13, 2015   Page 1 of 5
[1]   Jeannie M. Hess (“Hess”) challenges her adjudication as a habitual offender, 1

      presenting the sole issue of whether she was denied the effective assistance of

      counsel during the habitual offender phase of her trial for burglary. We affirm.



                                   Facts and Procedural History
[2]   On February 26, 2014, a jury convicted Hess of Burglary, as a Class C felony.2

      Immediately after the verdict was returned, the jury reconvened for the habitual

      offender phase of the proceedings.3 The prosecutor and defense counsel made

      brief opening statements. The prosecutor then addressed the jury and proffered

      certain exhibits for the jury’s consideration. Defense counsel declined to make

      a closing statement, and the trial court remanded the jury to the jury room to

      conduct deliberations.


[3]   In a sidebar conference,4 the prosecutor indicated he was unsure if he had made

      a formal motion to admit the exhibits that had been provided to the jury. The




      1
          Ind. Code § 35-50-2-8.
      2
       Ind. Code § 35-43-2-1. Burglary is now classified as a Level 1, 2, 3, 4, or 5 felony. We refer to the version
      of the statute in effect at the time of Hess’s offense.
      3
       Hess was not present at this time to assist in her defense. Hess left during jury deliberations on the
      underlying charge, and her counsel reported to the trial court that he had been unable to communicate with
      her by cell phone or text.
      4
       It is unclear whether the jury was still in the courtroom. The transcript includes the following information
      as to the sequence of events:
      Court: you are now remanded to the jury room for your deliberations on this phase of the trial.
      JURY RETIRES TO DELIBERATE
      Prosecutor: Judge, may we approach before? (emphasis added)
      Court: Yes, please do.

      Court of Appeals of Indiana | Memorandum Decision 10A05-1407-CR-317 |February 13, 2015              Page 2 of 5
      trial court, with no objection from defense counsel, stated: “we will show that

      those Exhibits are admitted.” (Tr. 212.)


[4]   Hess was found to be a habitual offender. On June 9, 2014, Hess was

      sentenced to eight years for the burglary conviction, to be enhanced by six years

      due to her status as a habitual offender. This appeal ensued.



                                 Discussion and Decision
[5]   Effectiveness of counsel is a mixed question of law and fact. Strickland v.

      Washington, 466 U.S. 668, 698 (1984). We evaluate Sixth Amendment claims

      of ineffective assistance under the two-part test announced in Strickland. Id. To

      prevail on an ineffective assistance of counsel claim, a defendant must

      demonstrate both deficient performance and resulting prejudice. Dobbins v.

      State, 721 N.E.2d 867, 873 (Ind. 1999) (citing Strickland, 466 U.S. at 687).

      Deficient performance is that which falls below an objective standard of

      reasonableness. Strickland, 466 U.S. at 687; see also Douglas v. State, 663 N.E.2d
1153, 1154 (Ind. 1996). Prejudice exists when a claimant demonstrates that

      “there is a reasonable probability that, but for counsel’s unprofessional errors,

      the result of the proceeding would have been different. A reasonable

      probability is a probability sufficient to undermine confidence in the outcome.”

      Strickland, 466 U.S. at 694; see also Cook v. State, 675 N.E.2d 687, 692 (Ind.




      SIDEBAR
      (Tr. 212.)

      Court of Appeals of Indiana | Memorandum Decision 10A05-1407-CR-317 |February 13, 2015   Page 3 of 5
      1996). The two prongs of the Strickland test are separate and independent

      inquiries. Strickland, 466 U.S. at 697. Thus, “[i]f it is easier to dispose of an

      ineffectiveness claim on the ground of lack of sufficient prejudice . . . that

      course should be followed.” Id.


[6]   We “strongly presume” that counsel provided adequate assistance and

      exercised reasonable professional judgment in all significant decisions. McCary

      v. State, 761 N.E.2d 389, 392 (Ind. 2002). Counsel is to be afforded

      considerable discretion in the choice of strategy and tactics. Timberlake v. State,

      753 N.E.2d 591, 603 (Ind. 2001). Counsel’s conduct is assessed based upon the

      facts known at the time and not through hindsight. State v. Moore, 678 N.E.2d
1258, 1261 (Ind. 1997). We do not “second-guess” strategic decisions requiring

      reasonable professional judgment even if the strategy in hindsight did not serve

      the defendant’s interests. Id. In sum, trial strategy is not subject to attack

      through an ineffective assistance of counsel claim, unless the strategy is so

      deficient or unreasonable as to fall outside the objective standard of

      reasonableness. Autrey v. State, 700 N.E.2d 1140, 1141 (Ind. 1998).


[7]   Hess contends that her trial counsel was ineffective for failing to make a closing

      statement or lodge an objection when exhibits were presented to the jury

      without explicit admission into evidence. In essence, she claims that defense

      counsel failed to correct the prosecutor’s oversight and did nothing to defend

      her against the habitual offender allegation.




      Court of Appeals of Indiana | Memorandum Decision 10A05-1407-CR-317 |February 13, 2015   Page 4 of 5
[8]   Certainly, it would have been procedurally preferable for defense counsel to

      have insisted upon documents being withheld from the jury until formally

      admitted into evidence. However, Hess does not claim that she had a viable

      defense to the habitual offender allegation that her counsel failed to pursue.

      She does not claim to be a victim of misidentification. She does not claim that

      she lacks predicate felony convictions to support the habitual offender

      adjudication. Although defense counsel stood silent in the habitual offender

      proceedings after the opening statement, Hess was not prejudiced by the

      silence.


[9]   Affirmed.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 10A05-1407-CR-317 |February 13, 2015   Page 5 of 5